ORDEN ADMINISTRATIVA
Se observarán estrictamente y de inmediato las siguien-tes instrucciones referentes al recibo de paquetes, libros, artículos, sobres y cualquier otro objeto, incluso los recur-sos y escritos o cualquier documento a presentarse en la Secretaría de este Tribunal, de hoy en adelante.
1. En la caseta del guardia en la entrada a los predios del Tribunal, el personal asignado identificará por cual-*334quier medio razonable de identificación —como licencia de conducir, tarjeta electoral o cualquier otra identificación con retrato— a la persona que hace la entrega, a menos que sea una persona conocida del empleado o funcionario que lo reciba. El nombre y la dirección de toda persona que acuda al Tribunal a hacer una entrega será anotado inme-diatamente en el correspondiente registro, que será llevado a tales fines por el guardia o los guardias de turno y/o por el alguacil o los alguaciles que estén laborando en la men-cionada caseta de entrada.
2. Ningún funcionario o empleado de este Tribunal, in-cluso aquellos adscritos o que realizan labores en la Secre-taría, aceptará objeto, artículo o documento alguno, no im-porta su naturaleza, de persona desconocida, a menos que la persona que hace la entrega sea identificada por la persona que lo recibe en la forma descrita anteriormente. En la Secretaría del Tribunal se proveerá un formulario a ser llenado por cada presentante de cualquier recurso, docu-mento, artículo u objeto, en el que expresará su nombre, dirección, teléfono, número de seguro social y el nombre y la dirección del remitente. Una copia de dichos formularios se incluirá en el expediente de cualquier recurso que sea presentado de esta fecha en adelante, si es que la entrega está relacionada con la presentación de un recurso o con un recurso ya presentado. El original del formulario, junto a los demás formularios que no tengan relación con recurso alguno, se archivarán por orden de fecha en la forma en que disponga la Secretaria del Tribunal.
3. No se aceptará objeto o artículo alguno cuyo remi-tente original no esté debidamente identificado; esto es, no serán aceptados objetos o artículos entregados por correo o mediante algún servicio de entrega, como Federal Express, UPS, DHL o cualquier otro, si de la envoltura, sobre, caja, documentos de entrega o en cualquiera otra forma, no suija el nombre y la dirección del remitente. En caso de cualquier duda, sospecha o falta de información respecto a *335cualquier proceder con cualquier entrega que se intente hacer de artículo, documento u objeto alguno, se consultará inmediatamente al Alguacil del Tribunal o a el (la) Ayu-dante del Juez Presidente, o a éste personalmente. El fun-cionario autorizado llevará un registro de aquellos paque-tes, libros, artículos, sobres y cualquier otro objeto o documento que no sea aceptado.
Además, se observarán las disposiciones siguientes:
1. No entrará a los predios de este Tribunal persona alguna, incluyendo abogados, no importa que esté unifor-mada como policía, bombero, mensajero de cualquier servi-cio de entrega, cartero del servicio postal, miembro de las Fuerzas Armadas o de la Guardia Nacional, o que vista cualquier uniforme a menos que sea personalmente identi-ficado mediante la identificación oficial que necesaria-mente tendrá que portar dicha persona, expedida por la autoridad correspondiente. De no tener dicha identifica-ción no se permitirá su entrada a los predios del Tribunal a menos que se le dé cuenta inmediatamente al Alguacil del Tribunal para que proceda a hacer la identificación de la persona por cualquier otro medio supletorio razonable, como la licencia de conducir, tarjeta electoral o cualquier identificación con retrato y se anote su nombre y dirección en el libro de registro.
2. Se exceptuará de la anterior disposición a toda aquella persona que pueda ser identificada personalmente por el funcionario a cargo de controlar la entrada de perso-nas o visitantes a este Tribunal, excepto que se anotará su nombre y dirección en el correspondiente libro de registro.
3. Cualquier visitante a los predios del Tribunal con intereses turísticos, culturales o de otra índole, será iden-tificado en la forma provista anteriormente. En caso de grupos, no se permitirá la entrada de éstos a no ser me-diante solicitud hecha a la Secretaria del Tribunal con no menos de 72 horas de antelación, la cual incluirá una lista de las personas del grupo, incluyendo sus respectivas di*336recciones y el propósito de la visita. Dicha solicitud será firmada por la persona responsable del grupo. La Secreta-ria del Tribunal notificará esta información por escrito al Alguacil del Tribunal. En cualquiera de los casos a los cua-les se refiere este inciso, no se permitirá la entrada al Tribunal a las personas que lleven consigo paquetes, bultos, bolsos, incluyendo bolsos de mano (carteras), a menos que consientan al registro de tales objetos.
4. Esta orden es de aplicación a todos los funcionarios y empleados de este Tribunal, no importa la dependencia, división, sección u oficina en que trabaje. Todo funcionario o empleado del Tribunal que acepte un paquete, artículo, documento o cualquier otro objeto y que no tenga la obliga-ción de mantener un registro al efecto, será responsable de perpetuar, en la forma que estime razonable, el nombre y la dirección de la persona que hace la entrega, una vez identificada debidamente dicha persona, así como el nom-bre y la dirección del remitente.
5. Esta orden se cumplirá rigurosamente y se advierte que su incumplimiento podrá acarrear severas medidas disciplinarias. El Alguacil y la Secretaria someterán al Juez Presidente, para su aprobación, las normas y los pro-cedimientos que sean necesarios para su fiel y ordenado cumplimiento.

Publíquese.

Lo decretó y firma.
(Fdo.) José A. Andréu García Juez Presidente